Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This second non-final action is in response to applicant’s amendment of 05 January 2021.  Claims 21-40 are pending and have been considered as follows. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claim 21, the claim recites the limitations of determining a first transfer hub for the service request based at least in part on the first location of the service request and a second transfer hub based at least in part on the second location of the service request; identifying a vehicle to provide transportation from the first transfer hub to the second transfer hub; and determining an arrival time for the vehicle to arrive at a landing zone within the second transfer hub; determining a predicted available capacity of the landing zone within the second transfer hub at the arrival time.  With regards to independent claim 33, the claim recites the limitations of determining, by the computing system, a first transfer hub for the service request based at least in part on the first location of the service request and a second transfer hub based at least in part on the second location of the service request; identifying, by the computing system, a vehicle CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the data therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a processor or a computing system does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claim 21 recites the additional limitations of one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising: obtaining a service request for transportation from a first location to a second location; and diverting the vehicle to travel to a third transfer hub based at least in part on the predicted available capacity.  Claim 33 recites the additional limitations of obtaining, by a computing system comprising one or more computing devices, a service request for transportation from a first location to a second location; and initiating, by the computing system, a response based at least in part on the available capacity of the landing zone within the second transfer hub, wherein the response comprises instructing the movement of one or more other vehicles located within the landing zone to provide capacity for the vehicle within the landing zone, diverting the vehicle to travel to a third transfer hub, or adjusting an arrival time of the vehicle at the second transfer hub. Claim 40 recites the additional limitations of one or more tangible, non-transitory computer-readable media storing computer- readable instructions that when executed by one or more processors cause the one or more processors to perform operations 
Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 22-32 and 34-39 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 22, the addition limitations of determining that the landing zone within the second transfer hub does not have capacity for the vehicle based at least in part on the predicted available capacity of the landing zone at the arrival time; and in response to determining that the landing zone within the second transfer hub does not have capacity for the vehicle, diverting the vehicle to travel to the third transfer hub are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 21 above.  
As such, claims 21-40 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shannon (US 2019/0221127).
With respect to claim 21, Shannon teaches a computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (see at least Abstract and ¶[0017]-[0018]), the operations comprising: obtaining a service request for transportation from a first location to a second location (see at least ¶[0047], [0060] and [0071]); determining a first transfer hub for the service request based at least in part on the first location of the service request and a second transfer hub based at least in part on the second location of the service request (see at least ¶[0047], [0058]-[0064] and [0073]); identifying a vehicle to provide transportation from the first transfer hub to the second transfer hub (see at least ¶[0047], [0058]-[0064] and [0073]-[0075]); (see at least ¶[0058]-[0064]); determining a predicted available capacity of the landing zone within the second transfer hub at the arrival time (see at least ¶[0058]-[0069]); and diverting the vehicle to travel to a third transfer hub based at least in part on the predicted available capacity (see at least ¶[0062]-[0069] – Shannon teaches that the system may dynamically adjust variport assignments based on various conditions including variport capacity).  
With respect to claim 22, Shannon teaches wherein diverting the vehicle to travel to the third transfer hub based at least in part on the predicted available capacity comprises: determining that the landing zone within the second transfer hub does not have capacity for the vehicle based at least in part on the predicted available capacity of the landing zone at the arrival time (see at least ¶[0058]-[0069]); and in response to determining that the landing zone within the second transfer hub does not have capacity for the vehicle, diverting the vehicle to travel to the third transfer hub (see at least ¶[0062]-[0069]).  
With respect to claim 23, Shannon teaches wherein determining that the landing zone within the second transfer hub does not have capacity for the vehicle comprises: determining that the landing zone within the second transfer hub does not have capacity for the vehicle based at least in part on a capacity threshold (see at least ¶[0058]-[0069]).
With respect to claim 24, Shannon teaches wherein determining the predicted available capacity of the landing zone within the second transfer hub further comprises: determining the predicted available capacity of the landing zone within the second (see at least ¶[0065]-[0069]).
With respect to claim 25, Shannon teaches wherein the operations further comprise: identifying the third transfer hub based at least in part on the second location (see at least ¶[0047], [0058]-[0064] and [0073]).  
With respect to claim 26, Shannon teaches wherein the first location is a pick-up location and wherein the second location is a drop-off location (see at least ¶[0047], [0058]-[0064] and [0073]).  
With respect to claim 27, Shannon teaches wherein determining the arrival time comprises: obtaining transportation route data comprising at least one of a route of the vehicle, a distance between the first transfer hub and the second transfer hub, or a weather condition; and determining the arrival time for the vehicle based at least in part on the transportation route data (see at least ¶[0050]-[0064]).  
With respect to claim 28, Shannon teaches wherein determining the predicted available capacity of the landing zone within the second transfer hub comprises: obtaining sensor data indicative of an occupancy within the landing zone of the second transfer hub; and determining the predicted available capacity of the landing zone based at least in part on the sensor data (see at least ¶[0058]-[0069]).  
With respect to claim 29, Shannon teaches wherein determining the predicted available capacity for the landing zone within the second transfer hub comprises: Page 3 of 7 Response to Final Office Action Dated October 5, 2020 determining the predicted available capacity of the landing zone based on a difference between a first number of vehicles that have entered the landing zone and a second number of vehicles that have exited the landing zone (see at least ¶[0065]-[0069]).  
(see at least ¶[0070]-[0076]).
With respect to claim 31, Shannon teaches wherein the ground-based transportation between the third transfer hub and the second location is provided by a different vehicle than the vehicle (see at least ¶[0070]-[0076]).  
With respect to claim 32, Shannon teaches wherein the vehicle is an aircraft (see at least ¶[0047]).  
With respect to claim 33, Shannon teaches a computer-implemented method (see at least Abstract and ¶[0017]-[0018]) comprising: obtaining, by a computing system comprising one or more computing devices, a service request for transportation from a first location to a second location (see at least ¶[0047], [0060] and [0071]); determining, by the computing system, a first transfer hub for the service request based at least in part on the first location of the service request and a second transfer hub based at least in part on the second location of the service request (see at least ¶[0047], [0058]-[0064] and [0073]); identifying, by the computing system, a vehicle to provide transportation from the first transfer hub to the second transfer hub (see at least ¶[0047], [0058]-[0064] and [0073]-[0075]); determining, by the computing system, an available capacity of a landing zone within the second transfer hub (see at least ¶[0058]-[0069]); and initiating, by the computing system, a response based at least in part on the available capacity of the landing zone within the second transfer hub, wherein the response comprises instructing the movement of one or more other vehicles located within the landing zone to provide capacity for the vehicle within the (see at least ¶[0062]-[0069]).  
With respect to claim 34, Shannon teaches determining, by the computing system, that the landing zone within the second transfer hub does not have capacity for the vehicle based at least in part on the available capacity of the landing zone; and in response to determining that the landing zone within the second transfer hub does not have capacity for the vehicle, initiating, by the computing system, the response (see at least ¶[0058]-[0069]).  
With respect to claim 35, Shannon teaches wherein determining the available capacity of the landing zone within the second transfer hub comprises: determining the available capacity of the landing zone within the second transfer hub based at least in part on a transfer schedule associated with the second transfer hub (see at least ¶[0065]-[0069]).
With respect to claim 36, Shannon teaches wherein the transfer schedule comprises a schedule of one or more assignments for moving one or more vehicles between one or more locations within a transfer hub (see at least ¶[0065]-[0069]).  
With respect to claim 37, Shannon teaches wherein ground- based transportation is to be provided between the first location and the first transfer hub, and between the third transfer hub or the second transfer hub and the second location (see at least ¶[0070]-[0076]).
With respect to claim 38, Shannon teaches wherein the ground- based transportation between the third transfer hub or the second transfer hub and the second (see at least ¶[0070]-[0076]).  
With respect to claim 39, Shannon teaches wherein the vehicle is an aircraft (see at least ¶[0047]).  
	With respect to claim 40, please see the rejections above with respect to claims 21 and 33 which are commensurate in scope to claim 40. 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667